Citation Nr: 0100086	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-18 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1970, 
and from August 1970 to September 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claim on appeal.  
The veteran appealed that decision to the BVA and the case 
was referred to the Board for appellate review. 


REMAND

According to the record, the veteran first tested positive 
for hepatitis C in July 1994.  The veteran has submitted a 
statement from a private physician, Robert Rudolphi, M.D., 
dated in July 1999, who treated him for approximately three 
to four years.  Dr. Rudolphi opined that "there appears to 
be substantial evidence that [the veteran's] hepatitis C 
viral infection was contracted while on active duty."  As a 
basis for that statement, Dr. Rudolphi referenced several 
incidents in which the veteran reported that he had been 
accidentally stuck with needles during service.  The Board 
notes that the veteran's service medical records make no 
mention of the veteran being stuck by needles.  Moreover, it 
does not appear that Dr. Rudolphi had the benefit of 
reviewing the veteran's medical records or his claims file 
when he offered his opinion in July 1999.  

The Board notes that during the pendency of this appeal, 
effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
heightens the obligations of the VA with respect to the duty 
to assist.  In light of the amended law, which is more 
favorable to the veteran than the prior law, the Board finds 
that additional development must be completed in this appeal, 
before the Board may proceed with appellate disposition.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991)(when a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply). 

According to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), "[t]he Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary."  Pub. L. No. 106-475, § 5103A(a).  In the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion.  Pub. L. No. 106-475, § 5103A(d)(1).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability, evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Pub. L. 
No. 106-475, § 5103A(d)(2).

The Board does not find that the current record satisfies the 
heightened duty to assist law, set forth in the Veterans 
Claims Assistance Act of 2000.  In particular, the Board 
finds that the veteran should be afforded a VA medical 
examination to ascertain whether it is at least as likely as 
not, that any current hepatitis C is related to an incident 
of the veteran's active military service.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the nature and etiology of 
any liver disorder, including hepatitis 
C, that may be present.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is 
specifically requested to examine the 
opinion of record by Dr. Rudolphi.  Based 
on the medical evidence in the claims 
folder, the examiner is requested to 
comment on whether it is at least as 
likely as not that any current liver 
disorder, to include hepatitis C, is 
causally related to an incident of the 
veteran's period of active military 
service.  The examiner should provide a 
complete rationale for any opinion 
offered. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

3.  After completion of the foregoing, the 
RO should readjudicate the veteran's claim 
based on the expanded record.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if in order.  

The purpose of this REMAND is to comply with the Veterans 
Claims Assistance Act of 2000, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No further 
action is required of the veteran until he is notified.




		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

